DETAILED ACTION
1. 	Claims 1-16 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-8 and 11-20 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of   US 10916009 B2 (to Kleiman; et al.)  in view of Takacs et al., (Hereafter Takacs), US 20110286627 A1,  published 11/24/2011
Current Application No. : 17/169236
 US Patent No.:US10916009 B
Claim 1. An apparatus, comprising: a computer processor configured for communication with an extraluminal imaging device, wherein the computer processor is configured to: receive, from the extraluminal imaging device, an extraluminal image of: a lumen within a subject; and an endoluminal device positioned within the lumen; determine whether a given pixel of the extraluminal image corresponds to the endoluminal device based on at least one 
Claim 1. An apparatus, comprising: a display; and a computer processor in communication with the display and an extraluminal imaging device, wherein the computer processor is configured to: receive, from the extraluminal imaging device, an extraluminal image of: a lumen within a subject; and an endoluminal device positioned within the lumen; and determine whether a given pixel of the extraluminal image corresponds to the endoluminal device based on: a first set of descriptors defining a plurality of concentric circles around the given pixel; and a second set of descriptors, wherein each of the second set of descriptors represents a difference between respective pairs of the plurality of concentric circles; and generate an output for display on the display in response to determining that the given pixel corresponds to the endoluminal device


However, it is noted that Kleiman  does not specifically teach “descriptor defining a rotational alignment”
On the other hand Takacs taches descriptor defining a rotational alignment ([0030],  the set of gradients on any given circle centered around the patch can be invariant to 
rotation. FIG. 2 illustrates [0009],  due to implementation of the radial gradient transform) 
`	It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of rotational  invariant descriptor taught by Takacs into Kleiman.
The suggestion/motivation for doing so would have been to prevent image distortion due to rotational transformation, thus, enhance the efficiency and reliability of identifying an image. 

 Regarding claim 2,  Takacs  teaches the at least one descriptor is a single descriptor ([0019] FIG. 9 illustrates another flow chart of a method for tracking and recognition with rotation invariant feature descriptors according to an example embodiment of the present invention).

Current Application No. : 17/169236
 US Patent No.:US10916009 B
Claim 3 the at least one descriptor comprises a first descriptor and a second descriptor.
Claim 1, a first set of descriptors defining a plurality of concentric circles around the given pixel; and a second set of descriptors. 


Regarding claim 4,  Takacs  teaches the at least one descriptor comprises a rotationally invariant descriptor ([0019] FIG. 9 illustrates another flow chart of a method for tracking and recognition with rotation invariant feature descriptors according to an example embodiment of the present invention). 

Current Application No. : 17/169236
 US Patent No.:US10916009 B
Claim 5 wherein the computer processor is configured to: sample, from the extraluminal image, the plurality of concentric circles disposed around the given pixel; and determine a difference between respective pairs of the plurality of concentric circles.
Claim 1, ….determine whether a given pixel of the extraluminal image corresponds to the endoluminal device based on a second set of descriptors, wherein each of the second set of descriptors represents a difference between respective pairs of the plurality of concentric circles… 
Claim 6 the computer processor is configured to generate the at least one descriptor, wherein, to generate the at least one descriptor, the computer processor is configured to apply a function to the plurality of concentric circles and the difference between the respective pairs of the plurality of concentric circles..
Claim 1 An apparatus, comprising: a display; and a computer processor … a first set of descriptors defining a plurality of concentric circles around the given pixel; and a second set of descriptors, wherein each of the second set of descriptors represents a difference between respective pairs of the plurality of concentric circles….
Claim 11
Claim 2
Claim 12
Claim 3
Claim 13
Claim 4
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 9



Regarding claim 7,  Takacs  teaches the function comprises a time-frequency domain transform ([0023], rotational invariant  can be carried out in time or frequency domain.). 

Regarding claim 8, Takacs  teaches calculating absolute coefficients ([0038] Takacs teaches discloses applying 100 dimensional descriptors to the annuli. Further, as disclosed in paragraph [0023], the feature descriptors may be rotation invariant descriptors generated using a radial gradient transform).
However, it is noted that modified Takacs does not specifically teach calculating absolute coefficients of a time-frequency domain transform of for application function .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a well-known technique of calculating coefficients of a time-frequency domain based on Fourier transformation. Applicant has not disclosed that calculating absolute coefficients of a time-frequency domain provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well by utilizing the Fourier transformation because both perform the same function of analyzing image data in the frequency domain.
Allowable Subject Matter
5.	Claims 9-10 are  objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Regarding independent claim 9 no prior art is found to anticipate or render the flowing limitation obvious “apply a first function to the plurality of concentric circles; apply a second function to the difference between the respective pairs of the plurality of concentric circles; and generate the at least one descriptor based on the applied first function and the applied second function”
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/ Primary Examiner, Art Unit 2699